DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 July 2022 has been entered.

Response to Amendment
The amendment filed 07 July 2022 has been accepted and considered in this office action.  Claim 1 has been amended, and 15-20 cancelled, and claims 22-28 have been added new.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant’s arguments, see Remarks pages 8-9, filed 07 July 2022, with respect to claim 8 have been fully considered and are persuasive.  The rejection of claim 8 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites the limitation "altering the frequency equalization" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Patent 10,595,151) in view of Oishi et al. (US Patent 10,771,888).

Consider claim 1, Chen teaches a method (abstract) comprising: 
identifying, by a wearable audio device, a plurality of sounds in an environment in which the wearable audio device is located (Col 6 lines 52-65, receiving ambient and speech signals from microphones on headset); 
identifying, by the wearable audio device, that the plurality of sounds includes a voice of a user that is wearing the wearable audio device (col 22 lines 35-38, determining that the user is speaking using a VAD); and 
altering, by the wearable audio device in response to identification that the plurality of sounds includes the voice of the user, playback of the plurality of sounds to the user (col 22, 45-56, reducing low frequency components to reduce occlusion effect).
Chen does not specifically teach wherein altering playback of the plurality of sounds to the user includes decreasing a volume of playback of the voice of the user.
In the same field of occlusion reductions, Oishi teaches wherein altering playback of the plurality of sounds to the user includes decreasing a volume of playback of the voice of the user (col 8 lines 57-62, users voice may be attenuated within ear set).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to reduce the amplitude of a user’s voice a taught by Oishi in the system of Chen in order to allow the user to better hear other sounds (Oishi col 8 lines 60-62).

Consider claim 2, Chen teaches the method of claim 1, wherein altering playback of the plurality of sounds includes decreasing volume of one or more sounds of the plurality of sounds (col 22, 45-56, reducing low frequency components to reduce occlusion effect of voice).

Consider claim 3, Chen teaches the method of claim 1, wherein altering playback of the plurality of sounds includes altering sounds in a first pre-identified frequency band and not altering sounds in a second pre-identified frequency band (col 22 lines 52-56, reduction only occurs as frequencies under 1kHz).

Consider claim 22, Chen teaches a wearable audio device (abstract) comprising: 
one or more processors (col 23 lines 46-60, processors); and 
one or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by the one or more processors (col 23 lines 46-60, processors and instructions on computer readable media), are to cause the wearable audio device to: 
identify a plurality of sounds in an environment in which the wearable audio device is located (Col 6 lines 52-65, receiving ambient and speech signals from microphones on headset); 
identify that the plurality of sounds includes a voice of a user that is wearing the wearable audio device (col 22 lines 35-38, determining that the user is speaking using a VAD); and 
alter, in response to identification that the plurality of sounds includes the voice of the user, playback of the plurality of sounds to the user (col 22, 45-56, reducing low frequency components to reduce occlusion effect).
Chen does not specifically teach wherein altering playback of the plurality of sounds to the user includes decreasing a volume of playback of the voice of the user.
In the same field of occlusion reductions, Oishi teaches wherein altering playback of the plurality of sounds to the user includes decreasing a volume of playback of the voice of the user (col 8 lines 57-62, users voice may be attenuated within ear set).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to reduce the amplitude of a user’s voice a taught by Oishi in the system of Chen in order to allow the user to better hear other sounds (Oishi col 8 lines 60-62).

Claim 23 contains similar limitations as claim 2 and therefore is rejected for the same reasons.

Claim 24 contains similar limitations as claim 3 and therefore is rejected for the same reasons.

Claim 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Oishi as applied to claim 1 and 22 above, and further in view of Feldman (US PAP 2020/0128317).

Consider claim 4, Cho and Oishi teach the method of claim 1, but do not specifically teach wherein altering playback of the plurality of sounds includes altering volume of all sounds of the plurality of sounds.
In the same field of speech enhancement, Feldman teaches wherein altering playback of the plurality of sounds includes altering volume of all sounds of the plurality of sounds (0117, gating or muting the entire audio signal when voice activity is not detected and turn it on when detected).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to gate the audio signal as taught by Feldman in the system of Cho and Oishi in order to eliminate signals not voice related and improve the audio quality. 

Claim 25 contains similar limitations as claim 4 and therefore is rejected for the same reasons.

Claim 6, 7, 26 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Oishi as applied to claims 1 and 22 above, and further in view of Cho et al. (US PAP 2016/0111113).

Consider claim 6, Chen and Oishi teach the method of claim 1, wherein: 
identification of the plurality of sounds is based on detection of the plurality of sounds by a microphone of the wearable audio device (Col 6 lines 52-65, receiving ambient and speech signals from microphones on headset), but do not specifically teach 
identification that the plurality of sounds includes the voice of the user is based on detection that the user is speaking by a sensor of the wearable audio device.
In the same field of voice enhancement in headsets, Cho teaches identification that the plurality of sounds includes the voice of the user is based on detection that the user is speaking by a sensor of the wearable audio device (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a bone conduction sensor as taught by Cho in the system of Chen and Oishi in order to provide for more accurate VAD determinations.

Consider claim 7, Cho teaches the method of claim 6, wherein the sensor is an accelerometer, a piezoelectric sensor, or a vibration sensor (0039, bone conduction sensor (vibration), accelerometer).

Claim 26 contains similar limitations as claim 6 and therefore is rejected for the same reasons.

Claim 27 contains similar limitations as claim 7 and therefore is rejected for the same reasons.

Claim 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Oishi as applied to claims 1 and 22 above, and further in view of Korjani (US Patent 10,614,827).

Consider claim 21, Chen and Oishi teach the method of claim 1, but do not specifically teach wherein altering the frequency equalization involves altering the frequency equalization based on a neural network.
In the same field of voice enhancement, Korjani teaches altering the frequency equalization involves altering the frequency equalization based on a neural network (Col 4 lines 25-35, using a DNN to performing filtering).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use neural networks as taught by Korjani to filter in the system of Chen and Oishi in order to more accurately filter speech (Korjani col 1 line 35-40).

Claim 28 contains similar limitations as claim 21 and therefore is rejected for the same reasons.

Allowable Subject Matter
Claims 8, 9, and 12-14 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 8, Cho teaches One or more non-transitory computer-readable media comprising instructions (0089-90, computer readable media) that, upon execution of the instructions by one or more processors of a wearable audio device, are to cause the wearable audio device to: 
identify, based on a non-acoustic sensor that is in physical contact with a user that is wearing the  wearable audio device, that the user is speaking (0087, 0040, 0046, speech detection detects user speech occurrences using bone conduction sensor); 
alter, based on the identification that the user is speaking, an audio recording recorded by a microphone of the wearable audio device, wherein the audio recording is related to an environment in which the wearable audio device is located (0042, 0048-49, speech enhancement based on VAD, 0039, using microphone to collect audio, 0048, may include noise and speech sources.); and 
output the audio recording (0086-87, hearing aid applications, so enhanced audio would be played to user).
However the prior art of record does not specifically teach or fairly suggest the limitations of 
“alter… a muted audio recording recorded by a microphone of the wearable audio device, wherein the audio recording is related to an environment in which the wearable audio device is located, and wherein the alteration of the audio recording includes: 
un-muting sounds in a first frequency band of the audio recording that is related to a voice of the user; and 
not un-muting sounds in a second frequency band of the audio recording that is unrelated to the voice of the user”
when combined with each and every other limitation of the claim.  Therefore claim 8 is allowable.  

Claims 9 and 12-14 depend on and further limit claim 8 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655